            Case 1:16-cv-07499-JMF Document 73 Filed 04/30/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


   SALVADOR SANTIAGO, EFRAIN SALDIVAR,
   and ENRIQUE MORALES,
   on behalf of themselves, FLSA Collective Plaintiffs,
   and the Class,

                                  Plaintiffs,                Case No.: 1:16-cv-7499
            v.

   THE TEQUILA GASTROPUB LLC d/b/a THE
   DAISY, FOUR GREEN FIELDS LLC d/b/a
   AGAVE, FIVE GREEN FIELDS LLC d/b/a
   MOJAVE, JAMES O’HANLON, SUSAN
   O’HANLON, and JAMES MCCARTIN,

                                  Defendants.


                                     [PROPOSED] ORDER

       WHEREAS, on April 7, 2020, Plaintiffs SALVADOR SANTIAGO, EFRAIN

SALDIVAR, and ENRIQUE MORALES (“Plaintiffs”) moved to enforce the Settlement

Agreement and Release (“Settlement Agreement”) in this action (the “Motion”);

       WHEREAS, the Court has considered all arguments made in support of the Motion and

in opposition;

       WHEREAS, the Court finds that Defendants FOUR GREEN FIELDS LLC d/b/a

AGAVE, FIVE GREEN FIELDS LLC d/b/a MOJAVE, and JAMES MCCARTIN (“McCartin

Defendants”) have breached the Settlement Agreement and have failed to cure within the

required time period;

       It is hereby ORDERED that:

       1.        Judgment shall be entered against McCartin Defendants;


                                                1
            Case 1:16-cv-07499-JMF Document 73 Filed 04/30/20 Page 2 of 3



       2.       McCartin Defendants shall pay Plaintiffs the amount of $1,747.44, pursuant to the

Settlement Agreement, within five (5) calendar days of the entry of this Order;
                                                                 $427.50
       3.     McCartin Defendants shall pay Plaintiffs’ counsel $737.50 in attorneys’ fees

incurred in connection with the enforcement of the Settlement Agreement within five (5)

calendar days of the entry of this Order;

       4.       The Clerk of the Court shall enter the attached judgment on the Court’s docket;

and

       5.       Pursuant to New York Labor Law Section 198(4), if any amounts remain unpaid

upon the expiration of ninety (90) days following issuance of judgment, the total amount of the

judgment shall automatically increase by fifteen (15%) percent.




       It is so ORDERED this ___          April
                             30 day of ___________, 2020.




                                             __________________________________________
                                                     The Honorable Jesse M. Furman
                                                       United States District Judge




                                                2
                      Case 1:16-cv-07499-JMF Document 73 Filed 04/30/20 Page 3 of 3
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________  DistrictofofNew York
                                                                          __________

                   Salvador Santiago et al                        )
                             Plaintiff                            )
                                v.                                )       Civil Action No. 1:16-cv-7499
             The Tequila Gastropub LLC et al                      )
                            Defendant                             )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
✔
u the plaintiff (name)  Salvadore Santiago et al                                               recover from the
defendant (name)                         The Tequila Gastropub LLC et al                          the amount of
 One thousand seven hundred forty-seven and forty-four cents     dollars ($ 1,747.44 ), which includes prejudgment
interest at the rate of 9.00   %, plus post judgment interest at the rate of        % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

u other:

                                                                                                                                 .

This action was (check one):

u tried by a jury with Judge                                                                       presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                    without a jury and the above decision
was reached.

✔
u decided by Judge          Jesse M. Furman                                                 on a motion for
      judgment pursuant to settlement agreement
                                                                                                                                 .

Date:                                                                    CLERK OF COURT



                                                                                       Signature of Clerk or Deputy Clerk
